                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Natividad Silva,                                  File No. 18-cv-2177 (ECT/ECW)

                      Petitioner,
                                                  ORDER ACCEPTING REPORT
 v.                                                AND RECOMMENDATION

 David Paul, Warden,

                      Respondent.


       Petitioner Natividad Silva (“Silva”) commenced this action pro se by filing a

petition for a writ of habeas corpus. ECF No. 1. He subsequently filed a motion for a

temporary restraining order. ECF No. 17. The case is before the Court on a Report and

Recommendation [ECF No. 28] issued by Magistrate Judge Elizabeth Cowan Wright.

Magistrate Judge Wright recommends denying both Silva’s petition and his motion for a

temporary restraining order, in part because his claims relating to the Administrative

Procedure Act, the conditions of his confinement, and alleged retaliation are not

appropriately brought as a habeas petition under 28 U.S.C. § 2241 and must instead be

brought, if at all, as a constitutional claim under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). R&R at 15–16, 17–18. Magistrate

Judge Wright observed that, rather than automatically converting the petition into a Bivens

action, Silva should be given the opportunity to affirmatively consent to having his claims

adjudicated in that manner. R&R at 16; see also Spencer v. Haynes, 774 F.3d 467, 471

(8th Cir. 2014). She further observed that, because Silva already has three strikes under
28 U.S.C. § 1915(g), he would not be permitted to proceed in forma pauperis and would

have to pay the full filing fee. R&R at 16.

        Silva filed objections to the Report and Recommendation. Obj. [ECF No. 29]. In

addition to his objections to the substance of the Report and Recommendation, Silva

specifically disclaims any desire to pursue a Bivens action. See Obj. at 3 (“Silva brings his

‘OBJECTIONS’ to the Magistrate’s ‘Report and Recommendation’ objecting that he is not

seeking any Bivens in order to sue . . . .”); id. at 7 (“[T]his writ does not seek any civil

action . . . .”).     In response to Silva’s objections, Respondent filed a short response

confirming Respondent’s view that the Report and Recommendation “should be adopted

in its entirety.” ECF No. 34.

        Because Silva has objected, the Court is required to review the Report and

Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3).

The Court has undertaken that de novo review and has concluded that Magistrate Judge

Wright’s analysis and conclusions are correct. Notwithstanding Silva’s repeated disavowal

of any intention to pursue a Bivens action, the Court will nevertheless provide him a final

opportunity to do so, provided he pays the full filing fee remaining.

        Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS HEREBY ORDERED that:

        1.          The Objections to the Report and Recommendation are OVERRULED

                    [ECF No. 29];

        2.          The Report and Recommendation [ECF No. 28] is ACCEPTED in full;

        3.          Petitioner’s petition for a writ of habeas corpus [ECF No. 1] is DENIED;

                                                 2
 
      4.    Petitioner’s Motion for a Temporary Restraining Order and Preliminary

            Injunction and Request for Emergency Hearing [ECF No. 17] is DENIED;

      5.    It is ORDERED that, if Petitioner wishes to convert his petition into a Bivens

            action, he must file a notice to that effect on or before Friday, February 25,

            2019. Any such notice must be accompanied by the full filing fee, less the

            $5.00 Petitioner has already paid. Failure to file such a notice, or to pay the

            remaining filing fee in full, will result in the dismissal of this action.



Dated: February 11, 2019                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                             3
 
